ERVIN, Judge,
dissenting.
I agree with appellant’s argument that the Commission’s reliance upon amended guidelines, effective after the date of the offense, in establishing a presumptive parole release date, violates the ex post facto clause of both the state and federal constitutions. In so doing, I adopt the views stated by Judge Shivers’ dissenting opinion in May v. Florida Parole and Probation Commission, 424 So.2d 122 (Fla. 1st DCA, 1982). At the very minimum I would certify the same question certified by the majority in May as one of great public importance.